     Case 3:19-cv-00006-HTW-LRA Document 24 Filed 12/11/19 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                       NORTHERN DIVISION


OSCAR STILLEY                                                           PLAINTIFF

v.                                                    CASE NO. 3:19cv6‐HTW‐LRA

WARDEN RIVERS, ET AL.                                             DEFENDANTS




                          NOTICE OF APPEARANCE




      The undersigned, Jennifer Case, Assistant United States Attorney, hereby

enters her notice of appearance as lead counsel for defendants United States of

America and Department of Justice Federal Bureau of Prisons.

                                     Respectfully submitted,

                                     D. MICHAEL HURST, JR.
                                     United States Attorney for the
                                     Southern District of Mississippi

                                       /s/ Jennifer   Case
                                     JENNIFER CASE
                                     Mississippi Bar Number 104238
                                     Assistant United States Attorney
                                     501 E. Court Street, Suite 4.430
                                     Jackson, Mississippi 39201
                                     (601) 965‐4480
Dated: December 11, 2019             Attorney for Defendants

                                     ‐ 1 of 1 ‐
     Case 3:19-cv-00006-HTW-LRA Document 24 Filed 12/11/19 Page 2 of 2




                              CERTIFICATE OF SERVICE

      I hereby certify that on this day, I electronically filed the foregoing with the

Clerk of the Court using the Electronic Case Filing system (ECF). I certify that a

true copy of the foregoing has been mailed via United States Mail, postage

prepaid, to the pro se plaintiff as follows:

      Pro Se Plaintiff
      Oscar Stilley
      Fed. Reg. No. 10579‐062
      FCC Yazoo City Camp
      P. O. Box 5000
      Yazoo City, MS 39194

Dated: December 11, 2019

                                          /s/ Jennifer   Case
                                        JENNIFER CASE
                                        Assistant United States Attorney




                                        ‐ 1 of 1 ‐
